Citation Nr: 1755158	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome (IBS).

2.  Entitlement to service connection for a gastrointestinal disorder other than IBS, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the RO in Seattle, Washington.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record. 

The Veteran's claim of entitlement to service connection for GERD, has been recharacterized as reflected on the title page, to include consideration of all gastrointestinal disorders other than the already service-connected IBS.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied the Veteran's service connection claim for a gastrointestinal disorder, to include GERD.  The rating decision became final when the Veteran failed to file a substantive appeal following the issuance of the September 2002 statement of the case, and no new and material evidence was received within the remainder of the appeal period. 

2.  Evidence received since the January 2002 rating decision, to include the January 2014 VA examination report and the Veteran's January 2017 hearing testimony, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a gastrointestinal disorder, to include GERD.

3.  The Veteran's hiatal hernia and GERD had their onset in service. 


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied service connection for a gastrointestinal disorder is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).  

2.  New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder other than IBS is reopened.  
38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria to establish entitlement to service connection for GERD and hiatal hernia are met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that her gastrointestinal disorders, to include GERD, were incurred in and/or manifested during service.  The Veteran alternatively claims that her gastrointestinal disorders were caused or aggravated by her service-connected IBS.  Given the particular circumstances of this case, the Board finds that direct service connection is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran has been diagnosed with GERD and hiatal hernia, satisfying element one of service connection.  See June 2004 VA Examination Report; March 2005and June 2011 VA treatment records; 2011 VA problem list. 

Regarding element two, the Veteran testified that she experienced in-service nausea, vomiting, reflux, heartburn, and gas that were treated with a bland diet and a "GI cocktail."  See January 2017 Board Hearing at 3-4, 6.  She further testified that meals-ready-to-eat (MRE's) in Germany aggravated her symptoms, which caused her to frequently self-medicate with over-the-counter antacids.  Id. at 7-8.  She reported that her symptoms continued after separation.  The Veteran is competent to report the onset and recurrence of gastrointestinal symptoms, and the Board finds these reports to be credible.  Moreover, her service treatment records reveal complaints of chronic abdominal pain and nausea in October 1981 that began in January 1981.  At service separation in December 1981, she reported stomach or intestinal problems, and the examiner noted a history of functional bowel complaints.  Thus, the second element of service connection is also established.  

Regarding the final element, nexus, the June 2004 VA examiner found a nexus between the Veteran's gastrointestinal disorders and her in-service complaints of functional bowel syndrome and epigastric pain.  The Board notes that although the January 2014 VA examiner provided a negative etiology opinion, that opinion addresses secondary service connection only, and thus is not adequate.  Therefore, there is no competent contrary opinion of record.  As such, service connection is warranted.  



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disorder other than IBS.

Service connection for GERD and hiatal hernia is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


